Citation Nr: 1732168	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  13-08 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a respiratory disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from December 1965 to December 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO). 

In an April 2016 opinion, the Board reopened the claim for service connection after receiving new and material evidence.  In that same opinion, the Board remanded the claim to obtain continuing VA treatment records as well as a new VA medical opinion.  Those records and that VA medical opinion were obtained in June 2016.  


FINDING OF FACT

The Veteran's respiratory disability was not incurred in, aggravated by, or otherwise related to service, including presumed herbicide agent exposure. 


CONCLUSION OF LAW

The criteria for service connection for a respiratory disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309 (2016).


REASONS OR BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Here, the duty to notify was satisfied by a November 2010 letter.  See 38 U.S.C.A. § 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Regarding the duty to assist, the Veteran's service treatment records (STRs) and relevant post-service treatment records have been secured.  The agency of original jurisdiction (AOJ) arranged for appropriate VA examinations which were held in January 2013 and June 2016.  The Board finds that the clinical findings and informed discussion of the history and cause of the Veteran's respiratory disability in the examinations are sufficient for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-300 (2008).  

As stated above, the Board previously remanded the case to obtain updated VA treatment records and a new VA medical opinion.  Those were both obtained in June 2016.  The Board finds that the record as it stands includes adequate, competent evidence to allow the Board to decide the matter of service connection, and that no further development of the evidentiary record in these matters is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim. 

Legal Criteria

Initially, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be established either by showing direct service incurrence or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish the contrary.  38 C.F.R. § 3.307 (a)(6)(iii) (2016).  Service in the Republic of Vietnam includes service in the waters offshore and other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307 (a)(6)(iii); see also Haas v. Peake, 525 F.3d 1168, 1189 (Fed. Cir. 2008)(holding that a Veteran must have actually set foot within the land borders of Vietnam or been present in the inland waters of Vietnam to be entitled to presumptive service connection).  If a Veteran was exposed to an herbicide agent during service, certain listed diseases shall be service connected if the other requirements of 38 C.F.R. § 3.307(d) and 38 C.F.R. § 3.309(e) are met.  38 C.F.R. § 3.309(e) (2016).  

Even if a Veteran does not qualify for the presumption of herbicide agent exposure, the Veteran may establish in-service exposure to an herbicide agent if the evidence indicates that it is at least as likely as not that such exposure occurred.  See Stefl, 21 Vet. App. at 123-24 (holding that the availability of a presumption does not preclude establishing the same facts by evidence); Combee, 34 F.3d at 1043.

Additionally, some diseases are considered chronic, per se, and therefore may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of service unless clearly attributable to incurrent causes.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b). 

If chronicity (permanency) in service is not established, or is legitimately questionable, then a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term chronic disease, whether as shown during service or manifest to a compensable degree within the presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Competent (that is, qualified) medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements contained in medical treatises, scientific articles, or research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent (that is, qualified) lay evidence means evidence not requiring that the person providing it have specialized education, training, or experience.  Lay statements are qualified to establish that an event or circumstance occurred if the statements are provided by a person who has personal knowledge of and provides information about matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing observable symptoms or reporting that a medical provider gave them a diagnosis in the past.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay evidence may be qualified to establish that an event or injury occurred during service, or that a chronic disability began during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

A claim will be granted if the evidence supports it or if the evidence for and against the claim is equally balanced (this is sometimes called "relative equipoise").  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Factual Background

The Veteran served in the U.S. Army as an amphibian vehicle operator from December 1965 to December 1967.  STRs show that the Veteran had no abnormalities noted at his entrance evaluation with no noted breathing or chest issues at that time.  STRs do not show reports of chest pain, cough, or other respiratory issues while he was in service.  At his separation examination, the physician noted that the Veteran had bronchitis and was wheezing. 

In November 1987, the Veteran filed his first claim for service connection for a respiratory illness.  He reported that before he was discharged, his physician noted "a spot on each of my lungs in the x-rays."  He reported that his breathing had been worsening since his time in service. 

In correspondence dated November 1988, the Veteran stated that he developed breathing problems soon after he arrived in Vietnam.  He said that he was given "pills" to treat the problem, but that they did not resolve the issue "100%."  He also reported that he was exposed to Agent Orange while he was in service and began experiencing breathing problems soon thereafter.  

In his first VA examination dated August 1988, the Veteran reported that he had difficulty breathing for the past twenty years.  The examiner noted that the Veteran had a minimal smoking history at that time.  The examiner found that the Veteran's chest was clear to auscultation in all lung fields and that there was good chest expansion on deep inspiration.  Radiological reports also showed normal chest findings.  

A November 1988 rating decision denied the claim for a lung condition on the basis that, while the Veteran may have been exposed to Agent Orange, the evidence did not indicate that he had a chronic breathing problem or any breathing problem as a residual of this exposure.
  
The Veteran filed for service connection for a respiratory disability for a second time in December 2001.  At that time, he stated that his "lung condition" was secondary to Agent Orange exposure. 

A February 2002 rating decision denied the claim for a lung condition on the basis that the Veteran had not submitted evidence of a diagnosis or treatment for a lung condition (and, accordingly, it was unclear whether the lung condition in question was recognized as a presumptively service connected with herbicide agent exposure).

Private treatment records beginning in December 2005 show few respiratory difficulties.  A note dated December 2005 reported that the Veteran had a chest cough and congestion for a week.  The physician noted that the Veteran had a "history of smoking."

The Veteran filed for service connection for a third time in February 2006, at that time reporting that the claimed condition was bronchitis.  A July 2006 rating decision did not reopen the claim for a lung condition, secondary to Agent Orange because the evidence submitted at that time was not new and material.  

In January 2007, private treatment notes showed the Veteran had clear lungs without rales, rhonchi, or wheezes.  In July 2007, the physician noted that the Veteran had clear lungs without rales, rhonchi, or wheezes.  

VA treatment records beginning in March 2007 also show few respiratory difficulties.  In March 2007, September 2007, April 2008, July 2008, and October 2008, the Veteran had clear lungs with no rales, rhonchi, or wheezes.  In September 2007, the Veteran was noted to have a history of smoking for 25 years, including 4-5 cigarettes a day on average, as well as a history of smokeless tobacco use for 25 years. 

In a letter from the Veteran's physician dated July 2008, the physician noted that the Veteran had "intermittent shortness of breath, usually associated with episodes of bronchitis.  He coughs daily but doesn't produce significant sputa."  There were no further discussions of respiratory issues or chronic symptoms of a chest disability.    

VA treatment records dated September 2008 noted that the Veteran was a chronic tobacco smoker "for about 30 to 35 years and smokes half a pack of cigarettes per day." 

In October 2010, the Veteran submitted a letter from a private pulmonologist detailing pulmonary testing completed in 2009.  In noting the Veteran's occupational history, the physician noted that the Veteran previously held several occupational positions that put him at risk for respiratory illness, including welding at a steel factory that exposed him to welding fumes, roofing where he had installed asbestos for insulation, and as a coal mining where he was exposed to coal dust.  The Veteran denied wearing any respiratory protective equipment for any of these positions. 

The private pulmonologist noted in diagnostic testing that there was a slight obstructive disorder noted.  Physical examination did not reveal any chest wheezing, rhonchi, or rales.  The physician opined that based on the Veteran's "significant exposure to asbestos with a latency period of 41 years, abnormal chest x-ray and consideration of other plausible conditions, it is my current opinion . . . that he has asbestosis."  The physician opined that the current respiratory impairment was more probably a result of causes other than asbestos exposure. 

In October 2010, the Veteran filed the current (fourth) claim for a respiratory disability, this time seeking service connection for asbestosis after previous pulmonary testing showed a diagnosis for the disability. 

In private treatment notes from November 2011, the Veteran was diagnosed with "chronic bronchitis" that was reported as being noted at "separation from Vietnam."  The physician noted that the Veteran was seen originally for cough and chest congestion.  The physician noted that the Veteran reported bouts of lung infection since his time in the military.  The physician noted that the clinical impression was acute bronchitis with history of chronic pulmonary disease since the Veteran's service in Vietnam.

A January 2011 rating decision did not reopen the claim for a lung condition, (claimed as asbestosis, and to include as due to exposure to herbicides and asbestos) because the evidence submitted at that time was not new and material.  

In a January 2013 VA examination, the examiner diagnosed the Veteran with chronic obstructive pulmonary disease (COPD).  This diagnosis was noted as being in contrast to the previous pulmonologist's interpretation (sent in correspondence in October 2010).  The examiner based this diagnosis on the finding that there was "no interstitial or other type of fibrosis finding in the pulmonary function testing or chest x-rays."  At the examination, the Veteran reported that he transported Agent Orange while he was in service and was exposed to the chemical while doing so.  When asked if he had been exposed to asbestos, the Veteran reported that he knew he was exposed to Agent Orange, but did not answer the question regarding asbestos.  He reported that he had trouble breathing since service, particularly when there was humidity.  The Veteran reported smoking cigarettes for "years" and had previously worked as a roofer.  The examiner noted that the Veteran was in no acute distress.  Chest x-rays conducted at this examination showed "no active infiltrate or pleural effusion" or "acute appearing cardiopulmonary changes."  

Overall, the examiner opined that the Veteran's condition was less likely than not incurred in or caused by any potential in-service exposure to asbestos.  The examiner opined that the Veteran did not have asbestosis, but instead COPD that was more than likely caused by his history of cigarette consumption.  The examiner opined that asbestosis was less likely than not aggravated or caused by any event in service because none of the previous testing showed fibrosis which would indicate asbestosis.  

Additionally, the examiner opined that the Veteran's claimed bronchitis was less likely aggravated or caused by events in service.  The examiner noted that the Veteran's separation examination showed bronchitis, but the examiner opined that this was likely an acute infection that was treated with antibiotics as the records indicated.  The examiner noted that private records did not show a diagnosis of chronic bronchitis.  

In VA treatment records dated March 2012 to May 2016, the Veteran was consistently shown to suffer from "bilateral expiratory rhonchi and harsh sounds" as well as shortness of breath.  Throughout this time, the Veteran was diagnosed with and treated for COPD.  There were no notes about or references to asbestosis during this period.  Beginning in April 2013, he was also diagnosed with cannabis dependence after he reported to smoking cannabis two or three times a week.  In July 2015, the Veteran was diagnosed with acute bronchitis by his private physician.  

A June 2016 VA examiner opined that the Veteran's respiratory disability is less likely than not permanently aggravated as a result of herbicide exposure in Vietnam and less likely than not the cause of the Veteran's COPD.  The examiner explained that (1) there was no evidence of COPD at the time the Veteran left service but, instead, only later after a period of smoking; (2) medical research has established that one of the main causes of COPD is tobacco use and the Veteran has an extensive history of smoking.  The examiner also noted that medical literature did not support a finding that the Veteran's lung condition was caused by Agent Orange exposure in service.  

Analysis

The Board notes that it is clear from the record that the Veteran suffers from a respiratory disability.  The disability has been variously diagnosed as chronic bronchitis, COPD, and asbestosis.  It is also clear from his treatment records and repeated applications for service connection that this disability has affected him for a considerable period of time.  

Unfortunately, the record does not show that the Veteran's disability was caused or aggravated by events in service, including his presumed exposure to herbicide agents.  While most of the medical evidence of record shows that the Veteran's smoking habits and his occupational past contributed to his current disability, there is no medical evidence to show that herbicide exposure or other events in the Veteran's service caused his current, variedly diagnosed respiratory disability.  The Board considered whether or not the disability was caused directly by events in service, whether it was due to herbicide exposure, whether it was a chronic disability that manifested soon after service, and whether the disability was aggravated by events in service.  None of these theories of entitlement to service connection allow for the Veteran to prevail on his claim.  38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309.

Looking first to direct service connection, the Board cannot find evidence that there was an event in service that caused his current respiratory disability.  While STRs show that he had a diagnosis for bronchitis when he left service, there is no medical evidence to suggest that this was a chronic disability that lasted to the present rather than an acute infection.  Additionally, while the Veteran has reported multiple times that he had respiratory difficulties as soon as he left service, there is no medical evidence to suggest that his continuing pulmonary symptoms were the same disability for the past five decades.  The Veteran is competent to describe his symptoms, but he does not have the medical expertise to diagnosis his previous illnesses and opine on their causes.  Jandreau, 492 F.3d at 1372.  Therefore, the Board assigns more probative value to the medical evidence indicating that the Veteran's disability was caused by and began after service because the majority of the Veteran's treatment for his ongoing lung condition began more than a decade after the Veteran left service and coincided with an extended history of tobacco usage and exposure to occupational health hazards when he worked in insulation, mining, and welding.

Additionally, the disability is not shown to be caused by the Veteran's presumed in-service exposure to herbicide agents.  Even though none of the Veteran's diagnosed respiratory disabilities appear under the presumptive criteria laid out in 3.309(e), the Veteran can still pursue his claim based on direct service connection for Agent Orange exposure.  However, the medical evidence of record does not show that herbicide agent exposure at least as likely as not caused the respiratory disability.  The June 2016 medical examiner directly addressed this question and opined that the Veteran's respiratory disabilities were not caused or aggravated by herbicide exposure because the medical literature on COPD did not correlate the two.  Instead, the examiner noted that the COPD and other respiratory issues were likely caused by years of tobacco use.  Additionally, none of the Veteran's private treatment records show that his pulmonary symptoms were caused or aggravated by herbicide agent exposure.  Overall, the record does not provide any evidence suggesting that herbicide agent exposure caused or aggravated the Veteran's respiratory disability.  

The record does not support a finding that there has been a continuity of symptoms that would allow for service connection either.  Not only does the Veteran not meet the diagnosis criteria under 3.307(a) for continuity of symptoms, but the Board also notes that none of the Veteran's symptoms can be attributed to one disease that would allow for the presumption to apply.  Although the Veteran reports continuing pulmonary issues after he left service, there is no medical diagnosis to attribute these symptoms to one chronic disability.  This is evident in the multiple diagnoses the Veteran has received over the years for his pulmonary disability.  

Although the evidence includes a private medical opinion from November 2011 that states the Veteran's pulmonary symptoms have continued since his time in Vietnam, the Board finds the VA examinations more persuasive in their opposing findings because the November 2011 private opinion does not include a rationale explaining how the physician came to the conclusion.  While the Board does not discount this opinion merely because it relied on the Veteran's (credible) testimony, the Board must weigh the probative value of the opinion provided based on the rationale and evidence used.  Compare Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008); Stefl, 21 Vet. App. at 124 (2007); with Coburn v. Nicholson, 19 Vet. App. 427 (2006); Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Accordingly, the Board finds the January 2013 and June 2016 opinions more persuasive in their rationale and findings that the Veteran's respiratory disability did not begin during and was not aggravated by service. 
The Board notes that the fourth claim for respiratory disease was for asbestosis because the Veteran had then recently seen a pulmonary specialist who had diagnosed him with that condition.  Looking specifically to the claim for asbestosis, the Board finds that there is serious doubt as to whether the Veteran has this disability.  The January 2013 examination ruled out a diagnosis of asbestosis in favor for COPD because pulmonary testing showed "no interstitial or other type of fibrosis finding in the pulmonary function testing or chest x-rays."  No other private or VA records show treatment or a medical diagnosis for asbestosis.  However, even if the Veteran did have a diagnosis of asbestosis, the Board notes that the private physician found that asbestosis was caused by post-service occupational asbestos exposure.  The Veteran has not reported, nor does the evidence suggest, that he was exposed to asbestos while in service.  Therefore, the Board could not grant a claim for asbestosis. 

The evidence indicates that the Veteran has used tobacco for decades and has an occupational history in several fields that may have exposed him to toxins that could have caused severe respiratory issues, including work in insulation, mining, and welding.  Even if these risk factors for respiratory illness are the primary cause of the Veteran's current respiratory issues, service connection may be granted if the evidence shows that his disability began during or was aggravated by events in service.  However, as discussed above, the evidence does not indicate that any potential theory of entitlement to service connection is warranted in this case.  Therefore, the claim must be denied.  

The Board is grateful for the Veteran's service to the country and regrets that a more favorable decision cannot be made.


ORDER

Entitlement to service connection for respiratory illness is denied. 




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


